DETAILED ACTION
Status of the Application
1.	Claims 1 – 20 are pending and under examination in this action.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1, 3 – 5, 8 – 11, 13 – 15, and 18 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3 and 9 – 14 of U.S. Patent No. 10,969,902.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Specifically, with regard to claims 1 and 11 of this application, each and every element recited in these claims is included in claims 1 and 12, respectively, of U.S. Patent 10,969,902.  Claims 1 and 11 of this application are broader than, and would therefore be anticipated by, claims 1 and 12 of U.S. Patent 10,969,902.
The subject matter of dependent claims 3 – 5, 8 – 10, 13 – 15, and 18 – 20 would likewise be anticipated and/or rendered by claims 2 – 3, 9 – 11, and 13 – 14.
5.	Claims 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,969,902 in view of Wu et al. (U.S. Pub. 2014/0211109).
Regarding claims 2 and 12, these claims are rejected for the same reasons set forth below in view of the teachings of Wu.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 2 and 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Pub. 2010/0045625) in view of Wu et al. (U.S. Pub. 2014/0211109).
Regarding claim 1, Yang teaches: a touchscreen (FIG. 5; paragraph [0031]; display device 600 is a touchscreen which includes touch panel 200), comprising:
a transparent substrate (FIG. 1D; paragraph [0024]; transparent substrate 202);
a first layer of electrode patterns disposed on the transparent substrate (FIG. 1D; paragraph [0024]; lower conductive layer 204), the first layer of electrode patterns comprising:
a first electrode and a first floating transparent conductive island adjacent to the first electrode (FIG. 1A; paragraph [0018]; central first conductive pattern 204a [first electrode] is adjacent a square-shaped first dummy pattern 204b [first island]), an electrode terminus of a third electrode (FIG. 1A; paragraph [0018]; top or bottom triangular shaped end [terminus] of left-most first conductive pattern 204a [third electrode]), and a third floating transparent conductive island adjacent to the electrode terminus (FIG. 1A; paragraph [0018]; a left-most triangular-shaped dummy pattern 204b [third island] is adjacent the “third electrode”); and
a second layer of electrode patterns (FIG. 1D; paragraph [0024]; upper conductive layer 208) comprising a second electrode and a second floating transparent conductive island adjacent to the second electrode (FIG. 1B; paragraph [0019]; second conductive pattern 208a [second electrode] is adjacent a second dummy pattern 208b [first island]).
wherein the second floating transparent conductive island overlaps the electrode terminus (FIGS. 1A, 1B, 1D; paragraph [0023]; upper conductive layer 208 overlaps lower conductive layer 204.  A top or bottom triangular left-most second dummy pattern 208b overlaps the “electrode terminus” set forth above).
Yang fails to explicitly disclose: wherein the second floating transparent conductive island overlaps the third floating transparent conductive island.
However, in a related field of endeavor, Wu discloses: a touch panel having dummy sensing pads for improving display quality (Abstract).
With regard to claim 1, Wu teaches: wherein the second floating transparent conductive island overlaps the third floating transparent conductive island (FIGS. 4A, 4B, 4C; paragraphs [0054] – [0056]; first dummy sensing pads 242 and adjacent second dummy patterns 292 together are interpreted as the “second floating transparent conductive island”.  A top or bottom left-most second dummy sensing pad 252 and adjacent first dummy pattern 282 together are interpreted as the “third floating transparent conductive island”.  At a top or bottom left-most position, the “second floating transparent conductive island” would overlap the “third floating transparent conductive island” where patterns 282 and 292 overlap one another.  This arrangement provides improved transmittance uniformity when displaying images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yang and Wu to yield predictable results.  More specifically, the teachings of a touch device with dummy electrodes between adjacent touch electrodes and overlapping touch electrodes of a different layer, as taught by Yang, are known.  Additionally, the teachings of a touch device with first dummy electrodes between adjacent touch electrodes and overlapping touch electrodes of a different layer and second dummy electrodes between the first dummy electrodes and adjacent touch electrodes such that an “island” made up of a first dummy electrode and adjacent second dummy electrodes overlaps both a touch electrode and an “island” on a different layer to improve display transmission uniformity, as taught by Wu, are known as well.  The combination of the known teachings of Yang and Wu would yield the predictable result of a touch device with first dummy electrodes between adjacent touch electrodes and overlapping touch electrodes of a different layer and second dummy electrodes between the first dummy electrodes and adjacent touch electrodes such that an “island” made up of a first dummy electrode and adjacent second dummy electrodes overlaps both a touch electrode and an “island” on a different layer to improve display transmission uniformity.  In other words, it would have been obvious to incorporate the second dummy electrodes of Wu into Yang to improve display transmission uniformity.  Such a modification merely utilizes features and benefits from one touchscreen arrangement having dummy electrodes (Wu) to improve the display uniformity of another touchscreen arrangement having dummy electrodes (Yang).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yang and Wu to yield the aforementioned predictable results.
Regarding claim 11, this claim is just a method claim reciting the structural arrangement and requirements of claim 1 as method steps.  Accordingly, this claim is rejected for at least the reasons set forth above with regard to claim 1.  A duplication of the above rejection is not included in this action for the purpose of brevity.
Regarding claims 2 and 12, Yang fails to explicitly disclose: wherein the first layer and the second layer of electrode patterns avoid a high-contrast discontinuity by providing a perceived layer of transparent conductive material.
However, Yang discloses that lower conductive layer 204 and upper conductive layer 208 are made of a transparent conductive material such as ITO (indium-tin-oxide) (paragraphs [0019], [0024]).
With regard to claims 2 and 12, Wu teaches: wherein the first layer and the second layer of electrode patterns avoid a high-contrast discontinuity by providing a perceived layer of transparent conductive material. (FIGS. 4A, 4B, 4C; paragraphs [0050], [0054] – [0057]; first dummy sensing pads 242, second dummy patterns 292, second dummy sensing pad 252, and adjacent first dummy pattern 282 are all formed of a transmissive conductive material such as indium-tin-oxide, a transparent conductor.  Accordingly, the material forming a viewing surface of a display is perceived as being transparent.  The arrangement of these elements and their material selection provides improved transmittance uniformity when displaying images).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Yang and Wu to yield predictable results for at least the reasons set forth above with regard to claim 1.  

Allowable Subject Matter
8.	Claims 6 – 7 and 16 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626